Opinion.
Campbell, J.:
We affirm the judgment as to the board of supervisors. It is only by virtue of the statute, Code of 1871, § 1384, that a suit may be brought against the board of supervisors of a county, and the condition precedent to such suit on any claim against a county- is that the board of supervisors has refused to allow it. The argument that the board could not allow the claim here sued on proves that it is not a legal demand against the county, if it proves anything, and that would make the judgment on the demurrer right as to the board of supervisors.
The other defendants, sued as sureties on the bond sued on, were liable to be sued, without reference to the right to sue the board of supervisors before it had refused to allow the claim.
The demurrer to the third plea of the sureties was improperly overruled, and as to them the judgment is reversed, and the demurrer to their plea is sustained, and leave given them to answer over, and the cause is remanded for further proceedings as to them.
The costs in this court will be taxed against the parties as to whom the judgment is reversed.

Reversed.